Citation Nr: 1760619	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-18 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to accrued benefits, to include unreimbursed medical expenses for 2010 and 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1943 to December 1945.  He died in May 2007.  His surviving spouse, the decedent, was awarded aid and attendance benefits in August 2009.  The decedent died in April 2011 and the appellant is her surviving child.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  In an August 2009 rating decision, the decedent was granted special monthly pension benefits based on a need for aid and attendance, effective May 1, 2007. 

2.  The decedent died in April 2011. 

3.  At the time of her death, the decedent was survived by the Appellant, her son. The Appellant does not meet the statutory definition of a child as defined in 38 U.S.C. § 101(4)(A). 

4. VA paid the Appellant accrued benefits of $1,496.89 in recompense for the decedent's funeral expenses.

5. The Appellant has not provided evidence of expenses that were paid by him for the decedent's last sickness.
CONCLUSION OF LAW

The criteria for entitlement to accrued benefits in excess of $1,496.89 are not met. 38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C. §§ 5102 , 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In this instance, adjudication of the Appellant's claim for accrued benefits turns on the law as applied to the undisputed facts about the Veteran's surviving beneficiaries at the time of his surviving spouse's death.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Appellant with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

II.  Accrued Benefits

The Veteran's surviving spouse was granted special monthly pension benefits in an August 2009 decision based on a need for aid and attendance, effective May 1, 2007.  She died in April 2011.

In June 2011, the appellant, the son of the Veteran, filed an application seeking accrued benefits due to the decedent.  He was seeking reimbursement of $1,496.89 for burial expenses and $15,000.00 for loans he made to the decedent for her assisted living expenses in 2010 and 2011.  In the March 2012 decision he was awarded $1,496.89 in accrued benefits to reimburse him for the funeral expenses.  Payment of additional accrued benefits was denied.

Accrued benefits are those benefits to which an individual was entitled at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C. § 5121(a) (2012); 38 C.F.R. § 3.1000(a) (2017).  Upon the death of a beneficiary, any accrued benefits are payable to his or her spouse, or to specific others if the spouse is not alive.  38 U.S.C. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  In order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  Burris v. Principi, 15 Vet. App. 348, 352-53 (2001).

Upon the death of a surviving spouse, accrued benefits are payable to the children of the deceased Veteran.  38 U.S.C. § 5121(a)(2), (3); 38 C.F.R. § 3.1000(a)(1), (2). For accrued benefits, the term "child" is defined, in pertinent part, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) Who is under the age of 18 years; or (ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  38 C.F.R. § 3.57(a).  See also 38 U.S.C. § 101(4)(A) (2012); 38 C.F.R. § 3.1000(d)(2) (2017).  The appellant was over the age of 23 at the time of the decedent's death and is therefore not entitled to accrued benefits as the child of the decedent.  See id.

In all other cases, accrued benefits may be paid only as necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C. § 5121(a)(5) (2012); 38 C.F.R. § 3.1000(a)(5).  As discussed above, the Veteran has been reimbursed for the burial expenses.  Regarding expenses related to the decedent's last sickness, the term "last sickness" is not defined in VA law or regulations, a similar term is defined in the VA Adjudication Procedures Manual Rewrite.  See M21-1MR, Part V, Subpart 1, Chapter 3, Section D, para. 3(b), which is entitled, "Developing for Unreimbursed Funeral and Other Final Expenses."  Paragraph 3(b) of this section defines the term "last illness" as "the period from the onset of the acute attack causing death up to the date of death."  However, "[i]f death resulted from a lingering or prolonged illness instead of an acute attack, the period of last illness is considered to have begun at the time the person became so ill as to require the regular and daily attendance of another person."

The decedent's death certificate lists the immediate cause of her April 2011 death as a cerebrovascular accident with hemiplegia that had an onset 21 days before death.  The secondary causes were atrial fibrillation with an onset 21 days before death, ischemic cardiomyopathy, with an onset greater than 20 years before death, and essential hypertension, with an onset greater than 30 years before death.  Given that the death certificate indicates that the last sickness had its onset 21 days before death, the assisted living expenses from 2010 and 2011 cannot be considered to be related to her last sickness.  See 38 U.S.C. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5).

Unfortunately, while the Board sympathizes with the appellant and recognizes the expenses paid by him, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C. §§ 503, 7104 (2012); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C. § 7104(c).  The Court has held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  There is no basis to reimburse the appellant beyond the accrued benefits that have already been paid.


ORDER

Entitlement to accrued benefits, to include unreimbursed medical expenses for 2010 and 2011, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


